[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PER CURIAM IN RE: MOTION TO STRIKE DATED FEBRUARY 22, 1990 BY THE DEFENDANTS, THOMAS FULLER AND THE CITY OF HARTFORD
In the wake of this motion to strike, the plaintiff suggests in his Objection to Motion to Strike dated July 25, 1990 and during oral argument on this motion that he has in count two pled the breach of a ministerial duty and also a cause of action based on one of the exceptions to a public officer's immunity from liability for discretionary acts. See Wright v. Brown, 167 Conn. 464,471-2  (1975); Evon v. Andrews, 211 Conn. 501, 507 (1989). These are dissimilar causes of action.
Upon reading the complaint, we are not able to discern what the plaintiff has alleged in count two. Therefore, on our own motion we order the plaintiff to revise his complaint in counts two and three so as to set forth more clearly his claims against the municipal dog warden, Fuller, and the city. Thereafter, these two defendants may reclaim the motion to strike, if necessary.
The plaintiff is ordered to revise counts two and three of the complaint on or before the close of business of October 19, 1990.
So ordered.
WILLIAM PATRICK MURRAY A Judge of the Superior Court